Order filed March 24, 2014 Withdrawn; Order filed March 27, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                        NO. 14-14-00215-CV
                           ___________
          IN THE INTEREST OF S.L.M. AND A.D.M., CHILDREN,


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 320840306


                                     ORDER
       No reporter’s record has been filed in this case. The official court reporter
for the 306th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On March 14, 2014, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter=s record unless appellant, within 10 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellant filed no reply.

       Accordingly, we order appellant to file a brief in this appeal within 20 days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                              PER CURIAM